Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4, 5, 20, 38, 41, 44, 54, 55, and 72 are pending.  Claims 2, 3, 6-19, 21-37, 39, 40, 42, 43, 45-53, and 56-71 have been canceled.  Note that, Applicant’s amendment and arguments filed October 14, 2021, have been entered.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021, has been entered.
Objections/Rejections Withdrawn
The following objection/rejections as set forth in the Office action mailed 8/19/20 
have been withdrawn:
	 None.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 38 and 44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Instant claim 44, is dependent upon instant claim 1, wherein instant claim 1 recites “consisting of”; instant claim 44 recites that the composition “comprises 3 to 30 wt% of the water-soluble salt” which fails to further limit instant claim 1.   Instant claim 38 recites “comprises” which fails to further limit the “consisting of” claim language of instant claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 4, 20, 38, 41, 44, 54, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Hazenkamp et al (US 2007/0072787) in view of Borchers et al (US 2012/0094889).  
Hazenkamp et al teach particulate compositions, especially granules, comprising from 1% to 40% by weight of finely particulate bleach catalysts, from 0% to 65% by weight of at least one alkali metal salt and/or alkaline earth salt; from 5 to 90% by weight of at least one water-soluble binder; from 0 to 70% by weight of at least one water-soluble polymer; from 0 to 90% by weight of at least one filler; from 0 to 8% by weight of at least one plasticizer; from 0 to 50% by weight of at least one white pigment; from 0 to 5% by weight of at least one water-soluble or water-dispersible dye/pigment; from 0 to 5% by weight of at least one anti-adherent and/or lubricant; and from 0 to 20% by weight of at least one further additive such as polymers, etc.  See paras. 4-17.  Suitable bleach catalysts include all known an customary bleach catalysts such manganese containing catalysts, etc.  See para. 17-75.  Suitable alkali metal salts include sodium sulfate, calcium chloride, alkali metal silicates, etc.  See para. 121.  Suitable binders include polyvinyl alcohol, etc.  See paras. 120-128.  Suitable fillers include maize starch, cellulose materials, layered silicates, etc.  Note that, maize starch is listed on page 14 of the instant specification as a preferred absorbent material. See para. 180-190.  Suitable polymers include sodium carboxymethylcellulose, etc.  See paras. 170-175.  
	Hazenkamp et al also teaches particulate compositions that are provided with a coating layer.  Preferably, the coated particulate compositions consist of up to 35% by weight of a coating, especially from 3 to 35% by weight of coating, based on the total 
	Hazenkamp et al do not teach the use of bis (N,N’,N’’-trimethyl-1,4,7-triazacyclononane)-trioxo-dimanganese(IV) di(hexagluorophosphate) or a particulate composition containing bis (N,N’,N’’-trimethyl-1,4,7-triazacyclononane)-trioxo-dimanganese(IV) di(hexafluorophosphate), a water-soluble polymer, an absorbent, a filler, a water-soluble salt, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Borchers et al teach cogranules containing at least one bleach activator, at least one metal-containing bleach catalyst, and at least 5 wt% of at least one organic acid.  See Abstract.  Suitable bleach catalysts include complexes of manganese such as bis (N,N’,N’’-trimethyl-1,4,7-triazacyclononane)-trioxo-dimanganese(IV) di(hexafluorophosphate), etc.  See paras. 26-29.  Borchers et al teach that the cogranules have a particle size from 0.1 to 1.6 mm.  See paras. 76-80.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use bis (N,N’,N’’-trimethyl-1,4,7-triazacyclononane)-trioxo-dimanganese(IV) di(hexagluorophosphate) in the particles taught by Hazenkamp et al, with a reasonable expectation of success, because Borchers et al teach the use of bis (N,N’,N’’-trimethyl-1,4,7-triazacyclononane)-trioxo-dimanganese(IV) di(hexafluorophosphate) as a bleach catalyst in a similar composition and further, Hazenkamp et al teach the use of manganese complex bleach catalysts in general.  

	Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a particulate composition containing bis (N,N’,N’’-trimethyl-1,4,7-triazacyclononane)-trioxo-dimanganese(IV) di(hexafluorophosphate), a water-soluble polymer, an absorbent, a filler, a water-soluble salt, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Hazenkamp et al in view of Borchers et al suggest a particulate composition containing bis (N,N’,N’’-trimethyl-1,4,7-triazacyclononane)-trioxo-dimanganese(IV) di(hexafluorophosphate), a water-soluble polymer, an absorbent, a filler, a water-soluble salt, and the other requisite components of the composition in the specific amounts as recited by the instant claims.   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hazenkamp et al (US 2007/0072787) in view of Borchers et al (US 2012/0094889) as applied to claims 1, 4, 20, 38, 41, 44, 54, and 72 above, and further in view of WO2016/005775.  
Hazenkamp et al are relied upon as set forth above.  However, Hazenkamp et al do not teach the use of the specific polymer as recited by instant claims in addition to the requisite components of the composition as recited by the instant claims.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use poly(vinylalcohol)polymer modified by reaction with 2-10 C aldehyde in the particles taught by Hazenkamp et al, with a reasonable expectation of success, because ‘775 teaches that the use of poly(vinylalcohol)polymer modified by reaction with 2-10 C aldehyde and a surfactant provides desired stability to a benefit agent such as a metal catalyst in a similar composition when used as a coating or in admixture with the benefit agent and further, such enhanced stability would be desirable in the particles taught by Hazenkamp et al and Hazenkamp et al teach the use of polymers in general as another additive to the .  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Hazenkamp et al in view of Borchers et al, Applicant states that Hazenkamp et al do not teach the use of bis(N,N,N’’-trimethyl-1,4,7-triazacyclononane)-trioxodimanganese (IV) di(hexafluorophosphate); a water-soluble polymer, a water-soluble polymer; and an absorbent or filler.  Additionally, Applicant states that claim 1 has now been amended to recite narrower limitations for those ingredients that are not disclosed in the primary reference.  Further, Applicant states that the secondary reference of Borchers teaches that in all cases, one must use at least 5% by weight of an organic acid, wherein the claims as amended exclude the use of an organic acid.  
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Hazenkamp et al in view of Borchers et al suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).   Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).
For example, Hazenkamp et al clearly teach that the composition contains from 1% to 40% by weight of finely particulate bleach catalysts, from 0% to 65% by weight of at least one alkali metal salt and/or alkaline earth salt; from 5 to 90% by weight of at least one water-soluble binder; from 0 to 70% by weight of at least one water-soluble polymer; from 0 to 90% by weight of at least one filler, etc. (See paras. 4-17), wherein the ranges for the catalyst, water-soluble polymer, and filler would clearly overlap with the ranges as recited by the instant claims.  Additionally, Hazenkamp et al teach the use of maize starch, wherein maize starch is listed on page 14 of the instant specification as a preferred absorbent material (See paras. 180-190 of Hazenkamp et al); and 
Also, the Examiner asserts that Borchers et al is analogous prior art relative to claimed invention and Hazenkamp et al and that one of ordinary skill in the art clearly would have looked to the teachings Borchers et al to cure the deficiencies of Hazenkamp et al.  Borches et al is a secondary reference relied upon for its teaching of bis (N,N’,N’’-trimethyl-1,4,7-triazacyclononane)-trioxo-dimanganese(IV) di(hexagluorophosphate).  While Borchers et al teach the use of an organic acid, Hazenkamp et al is the primary reference and does not require the use of an organic acid.  The Examiner asserts that one or ordinary skill in the art clearly would have been motivated to use bis (N,N’,N’’-trimethyl-1,4,7-triazacyclononane)-trioxo-dimanganese(IV) di(hexagluorophosphate) in the particles taught by Hazenkamp et al, with a reasonable expectation of success, because Borchers et al teach the use of bis (N,N’,N’’-trimethyl-1,4,7-triazacyclononane)-trioxo-dimanganese(IV) di(hexafluorophosphate) as a bleach catalyst in a similar composition and further, Hazenkamp et al teach the use of manganese complex bleach catalysts in general.  Thus, the Examiner asserts that the teachings of Hazenkamp et al in view of Borchers et al are sufficient to render the claimed invention obvious under 35 USC 103.    
With respect to the rejection of instant claim 5 under 35 U.S.C. 103 using Hazenkamp et al in view of Borchers et al, and further in view of WO2016/005775, Applicant states that the teachings of Hazenkamp et al in view of Borchers et al are not sufficient to suggest the claimed invention and that the teachings of ‘775 are not sufficient to remedy the deficiencies of Hazenkamp et al in view of Borchers et al.  In 
Conclusion
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/October 21, 2021